Case 19-23492-SLM   Doc 26    Filed 12/05/19 Entered 12/05/19 15:48:15      Desc Main
                             Document      Page 1 of 2




                                                        Order Filed on December 5,
                                                      2019 by Clerk, U.S. Bankruptcy
                                                       Court - District of New Jersey




DATED: December 5, 2019
Case 19-23492-SLM   Doc 26    Filed 12/05/19 Entered 12/05/19 15:48:15   Desc Main
                             Document      Page 2 of 2
